489 F.2d 697
UNITED STATES of America, Plaintiff-Appellee,v.Robert James SHIPPEE, Defendant-Appellant.
No. 73-2687.
United States Court of Appeals, Fifth Circuit.
Feb. 19, 1974.

M. C. Mykel, Atlanta, Ga., for defendant-appellant.
John W. Stokes, Jr., U.S. Atty., Stanley M. Baum, Asst. U.S. Atty., Atlanta, Ga., for plaintiff-appellee.
Before TUTTLE, GEWIN and RONEY, Circuit Judges.
PER CURIAM:


1
Robert James Shippee appeals from a judgment of conviction entered by the trial court following his bench trial for refusing induction into the armed services in violation of 50 U.S.C. App. 462.  By its judgment, the district court found that Shippee had not presented a prima facie case of conscientious objector status to his local Selective Service Board.  After a careful review of the documents which Shippee presented to his local board as a basis for conscientious objector status and all the surrounding facts elicited in the trial below, we believe the district court was completely correct and thus affirm.


2
Appellant presents two contentions which he alleges require reversal.  First, Shippee asserts that he was prejudiced by the local board's failure to enunciate the underlying reasons for denying his application or to notify him that he had not made out a prima facie case.  Secondly, it is contended that he was denied procedural fairness by the inclusion of a summary of the local board's hearing in his file which was sent to the Appeal Board.


3
We find no merit in either of these contentions.  Shippee failed to establish a prima facie case before the board and it is apparent that he was not prejudiced by the board's silence.1  Secondly, appellant admitted at trial that the summary included in his file was correct and adequately reflected the proceedings conducted at the local board's hearing.  It is thus apparent that he suffered no harm by its inclusion.


4
Accordingly, the judgment of conviction is affirmed.



1
 See United States v. Stetter, 445 F.2d 472, 477 (5th Cir. 1971)